Citation Nr: 1528940	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  96-15 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability as a result of service-connected disability (TDIU) prior to March 1, 1998. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1971 to April 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 1995 rating decision by the Phoenix, Arizona, Regional Office (RO) of the Department of Veterans Affairs (VA).  That decision established service connection for right and left knee disabilities.  The Veteran subsequently perfected an appeal from that decision and a June 1997 rating decision denied entitlement to TDIU.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Jurisdiction over the appeal was subsequently transferred to the RO in Nashville, Tennessee.

In July 2005, the Board granted entitlement to a TDIU as of March 1, 1998, and remanded the issue of entitlement to a TDIU prior to March 1, 1998, for referral for consideration pursuant to 38 C.F.R. § 4.16(b).  The issue was again remanded for referral in December 2012 and April 2014.

The issue of entitlement to TDIU pursuant to 38 C.F.R. § 4.16(b) has been referred and was considered by the Director of Compensation Service in March 2015.  There is no impediment to the Board entering a decision on that issue.  Wages v. McDonald, 27 Vet. App. 233 (2015); Anderson v. Shinseki, 22 Vet. App. 423 (2009).


REMAND

A review of the record shows that additional development is required prior to appellate review.  In statements in support of his claim, including in April 1997, the Veteran reported that he had not worked since 1994 but that he had been enrolled in a VA vocational and rehabilitation program in Sioux Falls, South Dakota.  The Board finds the records associated with that program must be obtained for an adequate determination.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA vocational and rehabilitation records and associate them with the record.  

2.  Obtain any pertinent VA medical records not yet associated with the appellate record, and associate them with the record.  

3.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

